Egan Jr., J.
Counsel for respondent advised this Court at oral argument that, during the pendency of this appeal, the parcels in question were sold at public auction to an unrelated third party. Accordingly, the instant appeal is moot (see Matter of County of Albany [Rossi], 94 AD3d 1164, 1165 [2012]). To the extent that respondent suggests that Supreme Court’s purportedly erroneous interpretation of the relevant statutory provisions falls within the exception to the mootness doctrine (see Matter of Hearst Corp, v Clyne, 50 NY2d 707, 714-715 [1980]), we are not persuaded. This appeal is, therefore, dismissed.
Mercure, J.P., Rose, Kavanagh and Stein, JJ., concur. Ordered that the appeal is dismissed, as moot, without costs.